Order reversed on the law and facts, with ten dollars costs and disbursements, and motion denied, without costs, on the authority of Matter of Butler (101 N. Y. 307); Piedmont Hotel Co. v. Nettleton Co. (241 App. Div. 562); Schlegel v. Roman Catholic Church of The Most Holy Trinity (124 id. 502); Metcalfe v. Klaw (130 id. 502). All concur. (The order modifies an order of discontinuance by providing that if plaintiff commences another action he must pay $100 costs in addition to other conditions.) Present — Crosby, P. J., Cunningham, Dowling, Harris and McCurn, JJ.